internal_revenue_service number release date index number -------------------------------------- ------------------------------------------------- ------------------------------- -------------------------------- in re --------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-118175-04 date date ---------------------------------------------------------------- ----------------------------- ----------------------------- ---------------------- ----------- ----------- ---------------------------------------------------- -------------------------------------------------- ------------------------------------------------------------ ------------------------------------- ----------------------------------------------------------- legend decedent spouse family_trust marital trust gst exempt marital trust gst nonexempt marital trust child child date a b dear this is in response to your letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to sever a_trust into an exempt and nonexempt trust for purposes of the generation- skipping transfer gst tax and to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code with respect to the exempt trust the facts and representations submitted are summarized as follows decedent died on date survived by his spouse child and child after making certain specific bequests section ii paragraph e of decedent’s will provides that family_trust is to be formed and funded with an amount equal to decedent’s available unified_credit paragraph f provides that marital trust is to be formed and funded with the residuary of decedent’s estate pursuant to section iii spouse is to receive all of the net_income of marital trust at least quarterly and so much or all of the corpus of the trust to provide for spouse’s health education maintenance and support spouse has a limited testamentary power to appoint the assets of marital trust to or for the benefit of any one or more of decedent’s descendants assets not effectively appointed are to be contributed to family_trust and administered pursuant to that trust’s terms upon spouse’s death spouse’s estate is to receive any undistributed_net_income of marital trust section iv provides that the trustee of family_trust may distribute net_income and or corpus of family_trust to spouse child and child to provide for their health education maintenance and support spouse has a testamentary limited power to appoint the assets of family_trust to or for the benefit of decedent’s descendants family_trust assets not effectively appointed are to be divided into one share each for child and child if child survives spouse the share for child is to be distributed free of trust to child if child survives spouse the share for child is to be held in further trust for child 2’s benefit during the life of child child is to receive distributions of net_income and or corpus from her trust to provide for her health education maintenance and support upon child 2’s death the remaining trust assets are to be held in further trust for the then living descendants of child or if none to decedent’s then living descendants per stirpes or if none to the heirs at law of decedent and spouse section iv further provides that if child and or child predeceases spouse leaving living descendants or if child dies survived by descendants before receiving all of the assets in her trust the assets of the trust designated for child and child are to be held in a separate trust for descendants of child and child these descendants are to receive distributions of net_income and or corpus from their respective trust to provide for their health education maintenance and support when there is no longer a living child of the deceased child under the age of the trust is to terminate and all of the remaining assets are to be distributed to the then living descendants of the deceased child per stirpes or if none to decedent’s then living descendants per stirpes or if none to the heirs at law of decedent and spouse section v provides the executor with the power to allocate decedent’s available gst_exemption divide marital trust into a gst exempt and nonexempt trust and make the reverse_qtip_election under sec_2652 for the exempt trust section viii authorizes the executor to divide any trust established under the will at any time into two or more separate trusts so that the federal gst tax inclusion_ratio as defined in sec_2642 for each trust shall be either zero or any such separate trusts are to have provisions that are identical to the original trust if a_trust is divided into separate trusts the executor may make different tax elections including the allocation of decedent’s available gst_exemption to each separate trust upon decedent’s death the executors of his estate engaged an accounting firm to prepare the form_706 estate and generation-skipping_transfer_tax return for decedent’s estate the return reported that assets equal to dollar_figurea will fund family_trust the qtip_election was made on schedule m of the form_706 for the assets in the marital trust the accounting firm however failed to sever or advise the executors to sever the marital trust into a gst exempt and nonexempt trust and to make the reverse_qtip_election under sec_2652 for the gst exempt trust this failure was discovered when spouse retained an attorney to review her estate_planning documents no allocation of decedent’s available gst_exemption was made on the form_706 in addition it has been represented that all of decedent’s gst_exemption was available for allocation at his death further it has been represented that none of the trusts established under the will have been funded and the administration of decedent’s estate remains open the executors propose to divide marital trust into the gst exempt marital trust and the gst nonexempt marital trust the gst exempt marital trust will be funded with a fractional share of the residue of decedent’s estate passing to the marital trust the numerator of which is equal to the decedent’s remaining gst_exemption after taking into account the automatic allocation of gst_exemption to family_trust and the denominator of which is equal to the amount of the residue passing to the marital trust the gst nonexempt marital trust will be funded with the balance of the property passing to the marital trust the gst exempt marital trust and the gst nonexempt marital trust will be funded on a non pro_rata basis based on either the fair_market_value of the assets on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the decedent’s date of death to the date of funding executors are requesting an extension of time under sec_301_9100-3 to sever marital trust into the gst exempt marital trust and the gst nonexempt marital trust pursuant to sec_26_2654-1 and to make a reverse_qtip_election under sec_2652 for the gst exempt marital trust by filing a supplemental form_706 so that the unused portion of decedent’s gst_exemption will be deemed allocated to the gst exempt marital trust resulting in the trust having a zero inclusion_ratio law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail and a an interest in such property passes or has passed for less than an adequate_and_full_consideration in money or moneys worth from the decedent to any person other than the surviving_spouse or the estate of such spouse and b if by reason of such passing such person or his heirs or assigns may possess or enjoy any part of such property after such termination or failure of the interest so passing to the surviving_spouse sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 defines qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 the election once made is irrevocable under sec_2044 any property in which the decedent possessed a qualifying_income_interest_for_life and for which a deduction was allowed under sec_2056 is includable in the decedent’s gross_estate sec_2601 imposes a tax on every generation-skipping_transfer sec_2602 provides that the amount of tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or by his or her executor to any property with respect to which such individual is the transferor sec_2631 provides that once an allocation of gst_exemption is made it is irrevocable under sec_2632 the allocation of the gst_exemption may be made at any time on or before the date prescribed for filing the individual’s estate_tax_return including extensions plr-118175-04 sec_2632 provides that in general any portion of an individual’s gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows a first to property which is the subject of a direct_skip occurring at the individual’s death and b second to trusts with respect to which the individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after the individual’s death sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent’s estate under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gst tax as if the election to be treated as qtip had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent’s gst_exemption may be allocated to the qtip_trust sec_26_2652-2 of the generation-skipping_transfer_tax regulations provides that the reverse_qtip_election is to be made on the return on which the qtip_election is made sec_26_2654-1 provides in part that if there is more than one transferor with respect to a_trust the portions of the trust attributable to the different transferors are treated as separate trusts for purposes of chapter sec_26_2654-1 provides that the severance of a_trust that is included in the transferor's gross_estate or created under the transferor's will into two or more trusts is recognized for purposes of chapter if the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and a the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust b the severance occurs or a reformation proceeding if required is commenced prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and c either the new trusts are severed on a fractional basis if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust the trusts may be funded on a non pro_rata basis provided funding is based on either the fair_market_value of the assets on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding or plr-118175-04 if the severance is required by the terms of the governing instrument to be made on the basis of a pecuniary amount the pecuniary payment is satisfied in a manner that would meet the requirements of paragraph a ii of this section if it were paid to an individual under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides for automatic extensions of time for making certain elections sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election in this case it has been represented that all of decedent’s gst_exemption was available for allocation at his death although no allocations of decedent's gst_exemption were made on the form_706 as filed pursuant to sec_2632 and sec_26_2632-1 dollar_figurea of decedent’s available gst_exemption was automatically allocated to the family_trust leaving dollar_figureb of decedent’s available gst_exemption unused as a result of the qtip_election made on the estate_tax_return the marital trust’s assets will be includible in spouse's gross_estate pursuant to sec_2044 spouse accordingly will be the transferor of the marital trust’s assets for gst tax purposes therefore decedent's remaining gst_exemption may not be allocated to marital trust's assets however if the marital trust is severed into two trusts the gst exempt marital trust and the gst nonexempt marital trust and a reverse_qtip_election under sec_2652 is made with respect to the gst exempt marital trust decedent will be treated as the transferor of the gst exempt marital trust’s assets under the automatic allocation rules in sec_2032 decedent's remaining gst tax exemption of dollar_figureb will be allocated to the gst exempt marital trust the gst exempt marital trust will have an inclusion_ratio of zero plr-118175-04 provided that dollar_figureb is equal to the value of the trust’s assets for federal transfer_tax purposes based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly the estate is granted an extension of time of sixty days from the date of this letter to sever the marital trust into the gst exempt marital trust and the gst nonexempt marital trust and to file a supplemental form_706 on which the reverse_qtip_election is made for the gst exempt marital trust the supplemental form_706 should be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the return a copy is enclosed for this purpose an extension of time to make the reverse_qtip_election under sec_2652 does not extend the time to make an allocation of any remaining gst_exemption once the reverse_qtip_election is made sec_2632 and sec_26_2632-1 will operate to allocate dollar_figureb of decedent’s remaining gst_exemption to the gst exempt marital trust except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied as to the value of the assets included in decedent’s gross_estate for federal estate_tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed plr-118175-04 by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely heather c maloy heather c maloy associate chief_counsel passthroughs special industries enclosures copy for ' purposes copy of this letter cc
